Blodgett, District Judge.
This is a bili in equity for the alleged infringement of patent No. 190,816, granted May 15, 1877, to William P. Brown, for an “improvement in couplings for cultivators.” Infringement is charged of the first claim only of the patent, which is: “(1) The pipe box provided with a projection adapted to co-operate witli a spring, weight, or the draught, to rock tiie said pipe box against, or with the weight of the rear cultivators or plows, substantially as and for the purpose described. ” On a former hearing of this ease, upon the pleadings and proofs before me, the patent was held to be valid, and the defendants held to have infringed the same, and an interlocutory decree entered, referring the case to a master to take an accounting of profits and damages. Subsequently, in examining other cases, such strong doubts arose in my mind as to the correctness of the finding that 1 ordered a reargument, and, after such reargument and a re-examination of the proofs in the case, I have come to the conclusion that my former decision, reported in 21 Fed. Rep. 709, was wholly erroneous, and feel compelled to enter a decree finding this claim void for want of novelty, and dismissing the bill for want of equity. My reasons for doing this will be found at length in the decision this day rendered in the ease of Same Complainant v. David Bradley Manuf’g Co., 51 Fed. Rep. 226.